Citation Nr: 9905264	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the benefit sought 
on appeal.  The veteran, who served on active duty from 
September 1951 to August 1953, appealed that decision, and 
the case was forwarded to the Board for review.


REMAND

The veteran contends that his currently diagnosed bilateral 
hearing loss is the result of his exposure to acoustic trauma 
over extended periods of combat during his service in the 
Korean War.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. The claims file contains none of the veteran's service 
medical records (SMRs), as it is indicated that these SMRs 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center.  The Board finds, however, that the 
existence of such records would be inconsequential to the 
resolution of the veteran's claim, as the veteran testified 
at his hearing before the RO that he did not experience 
hearing loss during service, and thus sought no treatment in 
service.  

The Board accepts as credible the veteran's assertion that he 
was exposed to a significant amount of acoustic trauma 
because his service personnel records indicate he was awarded 
the Korean Service Medal and the Combat Infantry Badge.

There is also a medical diagnosis of hearing loss.  
Specifically, on VA examination in January 1998, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
105+
105+
105+
LEFT
50
80
105+
105+
105+

Speech audiometry revealed speech recognition ability 
of 16 percent in the right ear and of 12 percent in the 
left ear.  The examiner made no finding that his 
hearing loss was related to service.

Given the above evidence, the Board finds that the case 
should be remanded to the RO for the following action:

1.  The RO should refer the claims folder to 
the examiner who conducted the January 1998 
VA audiology examination and request an 
opinion as to the likelihood that the 
bilateral hearing loss shown on that 
examination is the consequence of exposure 
to acoustic trauma experienced by the 
veteran in combat in Korea. Should this 
examiner not be available, the claims folder 
should be referred to another qualified 
specialist for the requested opinion. Any 
opinion expressed should be accompanied by a 
written rationale.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

